Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed on 06/16/2022. In the amendment, claims 1, 6 and 9 were amended; claims 4-6 were cancelled; claim 1 is the independent claim. Claims 1-9 are pending in this application. THIS ACTION IS MADE FINAL. 

Response to Arguments
The 35 U.S.C. 101 rejection to claim 9 is withdrawn. 
Appilcant’s arguments in the instant Amendment, filed on 06/16/2022 with respect to the limitations below, have been fully considered but they are not persuasive. 
Applicant argues that on (pages 6-8) that the cited prior art fails to explicitly disclose or suggest “acquiring by at least one multispectral biometric skin sensor comprised in the watch, a plurality of images of a portion of the wearer’s skin adjacent to said sensor while illuminating the skin portion, said images comprising at least one biometric information element comprised in said skin portion.” 
The Examiner disagrees with the applicants. The Examiner respectfully submits that Rice discloses “acquiring by at least one multispectral biometric skin sensor comprised in the watch, (See Rice, Figure 1, [0002], [0061]-[0063], [0078]-[0080]) a plurality of images of a portion of the wearer’s skin adjacent to said sensor while illuminating the skin portion, (See Rice, [0060], [0080], [0035], [0061]-[0064], [0070], [0078]-[0079]), said images comprising at least one biometric information element comprised in said skin portion (See Miyoshino, [0068]). 
Applicant’s arguments with respect to claim(s) 1 with regard to the limitation “and at least one thermal image of the skin region without illuminating the skin portion,” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al (“Maekawa,” JP2016110368, see Machine Translation) in view of Rice et al (“Rice,” JP2017027594, see Machine Translation) in view of David et al (“David,” US 20150112260) and further in view of Miyoshino et al (“Miyoshino,” JPWO2018079852, see Machine Translation). 

Regarding claim 1, Maekawa discloses a method for securely connecting a watch to a remote server of a service provider including the following steps:
authenticating the wearer of the watch authorizing access to use the functions of said watch, (Maekawa, [0010]-[0012], describes authenticating the user of a wearable device; [0027] describes a wearable device in the form of a watch; [0057] & FIG 10 describe the authentication information that is transmitted to the server is input by a user on the login screen of the portable terminal which is a watch. The user authentication is performed by the server) and
selecting one of said functions from an input interface of said watch aiming at establishing a connection between said watch and the remote server; (Maekawa, [0048]-[0049], [0057],  FIG 8 describes selecting one of said functions from an input interface of said watch aiming at establishing a connection between said watch and the remote server)
transmitting to said remote server an authentication element relating to the selected function once the wearer is identified, (Maekawa, [0056]-[0057]; [0031] and FIG 8 describes transmitting to the server a password [authentication element] relating to the selected function which corresponds to selecting an application to execute once the user is identified) and
carrying out an authentication of the wearer by the remote server from said authentication element in order to authorize an exchange of data between the watch and said remote server, (Maekawa, [0057], [0028], [0031]-[0033] and FIG’s 8 and 10 describes carrying out an authentication of the wearer by the server from said user ID and/or password [authentication element in order to authorize an exchange of data which corresponds to gaining access to an application and executing the application between the watch and the remote server)
Maekawa fails to explicitly disclose acquiring by at least one biometric skin sensor comprised in the watch, a plurality of images of a portion of the wearer’s skin adjacent to said sensor while illuminating the skin portion. 
However, in an analogous art, Rice discloses acquiring by at least one biometric skin sensor comprised in the watch, (Rice, Figure 1, [0002] describes a biometric sensor; [0061]-[0063], [0078]-[0080], describe sensing the skin and the blood vessels under the skin)
a plurality of images of a portion of the wearer’s skin adjacent to said sensor while illuminating the skin portion; (Rice, [0060] & [0080] describe a plurality of images of a portion of the wearer’s skin adjacent to said sensor while illuminating the skin portion; [0035] & [0061]-[0064], illuminate with the illumination unit; also see [0070], [0078]-[0079])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rice with the method and system of Maekawa to include acquiring by at least one biometric skin sensor comprised in the watch, a plurality of images of a portion of the wearer’s skin adjacent to said sensor while illuminating the skin portion. One would have been motivated to authenticate a user using an image of blood vessels of the write taken by a wristwatch (Rice, [0001]). 
Maekawa and Rice fail to explicitly disclose and at least one thermal image of the skin region without illuminating the skin portion. 
However, in an analogous art, David discloses and at least one thermal image of the skin region without illuminating the skin portion, (David, [0053], [0006] and [0022] describes and at least one thermal image of the skin region without illuminating the skin portion)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of David with the method and system of Maekawa and Rice to include and at least one thermal image of the skin region without illuminating the skin portion. One would have been motivated to provide the location of blood vessels (David, [0005]). 
Maekawa, Rice and David fail to explicitly disclose said images comprising said at least one biometric information element comprised in said skin portion; identifying the wearer of the watch from by generating a digital identification element from said at least one biometric information element comprised in the acquired images of the skin portion. 
However, in an analogous art, Miyoshino discloses said images comprising said at least one biometric information element comprised in said skin portion; (Miyoshino, [0068] describes said images comprising said at least one biometric information element comprised in said skin portion)
 identifying the wearer of the watch from by generating a digital identification element from said at least one biometric information element comprised in the acquired images of the skin portion, (Miyoshino, [0068] describes biometric authentication where an authentication score [a digital identification element] is generated from a biometric information element and a authentication score [digital identification element] generated based on a biometric information element acquired from the authentication object which is compared to a threshold [reference digital identification element]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyoshino with the method and system of Maekawa, Rice and David to include and at least one thermal image of the skin region without illuminating the portion, said at least one biometric information element comprised in said skin portion; identifying the wearer of the watch from by generating a digital identification element from said at least one biometric information element comprised in the acquired images of the skin portion. One would have been motivated to analyze images and create collation information used for a collation of biological information (Miyoshino, [0001] & [0068]). 

Regarding claim 2, Maekawa, Rice, David and Miyoshino disclose the method according to claim 1. 
Maekawa further discloses wherein the transmitting step comprises a sub-step of selecting the authentication element relating to said selected function in anticipation of its sending to the remote server, among the authentication elements archived in the memory elements of the processing unit of the watch, (Maekawa, [0056]-[0057], [0065], [0031] and FIG 8 describes wherein the transmitting step comprises a sub-step of selecting the authentication element which is a user ID or password relating to said selected function in anticipation of its sending to the remote server, among the authentication elements archived in the memory elements of the CPU of the watch)

Regarding claim 3, Maekawa, Rice, David and Miyoshino disclose the method according to claim 1. 
Maekawa further discloses wherein the step of carrying out an authentication comprises a sub-step of comparison between the authentication element received from the watch and a reference authentication element archived in the server, (Maekawa, [0056]-[0057] and FIG 10 describes wherein the step of carrying out an authentication comprises a sub-step of comparing between the password [the authentication element] received from the watch and a reference authentication element stored in the server)

Regarding claim 6, Maekawa, Rice, David and Miyoshino disclose the method according to claim 1. 
Maekawa and Rice fail to explicitly disclose wherein the identifying step comprises a sub-step of validating a digital identification element generated in anticipation of the identification of the wearer. 
However, in an analogous art, Miyoshino discloses wherein the identifying step comprises a sub-step of validating the digital identification element generated in anticipation of the identification of the wearer (Miyoshino, [0068] describes wherein the identifying step comprises a sub-step of verifying an authentication score [digital identification element] generated in anticipation of the identification of the user). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyoshino with the method and system of Maekawa, Rice and David to include wherein the identifying step comprises a sub-step of validating the digital identification element generated in anticipation of the identification of the wearer. One would have been motivated to analyze images and create collation information used for a collation of biological information (Miyoshino, [0001] & [0068]). 

Regarding claim 7, Maekawa, Rice, David and Miyoshino disclose the method according to claim 1. 
Rice further discloses wherein the biometric information element is related to a vascular network (Rice, [0034], vascular network)
or to a texture of this skin
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rice with the method and system of Maekawa to include wherein the biometric information element is related to a vascular network or to a texture of this skin. One would have been motivated to authenticate a user using an image of blood vessels of the write taken by a wristwatch (Rice, [0001]).

Regarding claim 9, claim 9 is directed to a computer program product. Claim 9 is similar in scope to claim 1 and therefore rejected under similar rationale. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al (“Maekawa,” JP2016110368, see Machine Translation), Rice et al (“Rice,” JP2017027594, see Machine Translation), David et al (“David,” US) and further in view of Miyoshino et al (“Miyoshino,” JPWO2018079852, see Machine Translation). and further in view of Du et al (“Du,” US 20150242605). 

Regarding claim 8, Maekawa, Rice, David and Miyoshino disclose a system for securely connecting a watch to a remote server implementing the method according to claim 1. 
Maekawa further discloses the watch comprising the following elements connected together: (Maekawa, [0027] describes a wearable device in the form of a watch)
a processing unit, (Maekawa, [0028], CPU (Central Processing Unit))
an input interface, (Maekawa, [0048]-[0049], [0057],  FIG 8 describes selecting one of said functions from an input interface of said watch aiming at establishing a connection between said watch and the remote server)
Maekawa fails to explicitly disclose a multispectral biometric skin sensor, 
However, in an analogous art, Rice discloses a multispectral biometric skin sensor (Rice, [0057], [0061]-[0062], describe a biometric sensor that detects skin at different wavelengths; also see [0088]-[0089])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rice with the method and system of Maekawa to include a multispectral biometric skin sensor. One would have been motivated to authenticate a user using an image of blood vessels of the write taken by a wristwatch (Rice, [0001]).
Maekawa, Rice, David and Miyoshino fail to explicitly disclose an interface for broadcasting a visual piece of information and a wireless communication interface for data exchanges with said remote server. 
However, in an analogous art, Du discloses an interface for broadcasting a visual piece of information and a wireless communication interface for data exchanges with said remote server, (Du, Figure 1, reference numbers: 120, Display; 115, Wireless Subsystem with 166, Bluetooth; [0034] & [0077],  describe an interface for broadcasting a visual piece of information and Bluetooth wireless communication interface for data exchanges with said remote server)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Du with the method and system of Maekawa, Rice, David and Miyoshino to include an interface for broadcasting a visual piece of information and a wireless communication interface for data exchanges with said remote server. One would have been motivated to provide for continuous authentication of a user of a mobile device (Du, [0002]). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached at (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439                  



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439